department of the treasury internal_revenue_service washington d c date cc dom fs uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel attn from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t u v w dollar_figurex2 dollar_figurex3 dollar_figurex4 dollar_figurex5 dollar_figurex6 dollar_figurex7 year year date date date issue should the intangibles settlement initiatiive isi be applied in this case conclusion based upon the information provided the concern raised by appeals regarding the common relationship of the parties raises doubts as to whether this was an arm’s length transaction the isi should not be applied in this case until the taxpayer and the service agree upon a purchase_price for the transaction the remaining concerns raised have no bearing on whether the isi should be applied in this case facts pursuant to an asset purchase agreement dated date t acquired certain assets of u a division of w t also acquired certain assets of v a wholly owned subsidiary of w t’s representative has stated that the purchase_price was dollar_figurex6 the purchase was made with a combination of cash stock and cancellation of various notes based upon appraisals rendered at or about the time of the acquisition t the subject taxpayer made the estimates of fair_market_value as follows engineering drawings from u and v dollar_figurex2 and computer_software from v dollar_figurex3 the service’s redetermination of allocable fair_market_value resulted in disallowances of claimed amortization deductions in the amounts of dollar_figurex4 and dollar_figurex5 for the taxable years ending year and year respectively the service issued at least two engineering and valuation reports dated date and date concerning the value of the intangibles the service and t appear to agree that the tangibles are valued at dollar_figurex7 ultimately appeals issued a statutory_notice_of_deficiency for the taxable years in question after the deficiency_notice was issued there were discussions between t and appeals concerning the availability of the isi guidelines for this case appeals is concerned that the purchase_price did not represent fair_market_value and hence that the isi guidelines should not be applied without adjustment appeals raised the following three specific concerns one the taxpayer did not include in its valuation the nonamortizable rights to be an original equipment manufacturer oem ie t’s right to portray itself as an oem of w’s replacement parts should be separately_stated assets acquired from w two the direct and indirect relationship between the parties involved in the asset purchase agreement indicate that the transaction may not have been at arm’s length three there may have been a cancellation of indebtedness on notes that were part of the transaction law and analysis as a result of the supreme court decision in 507_us_546 as well as legislative changes to the tax treatment of intangibles in the omnibus_budget_reconciliation_act_of_1993 the internal_revenue_service announced a settlement initiative for most of the intangible issues pending in the controversy system the initiative is an attempt to resolve disputes between the government and taxpayers regarding the fair_market_value attributable to intangibles with an attempt to avoid the cost and time of appraisals and experts needed to resolve these disputes under the settlement initiative a taxpayer must agree to adjust the basis of its amortized intangibles by the greater of a percent cost_recovery adjustment or a percent minimum concession adjustment appeals has raised three concerns and district_counsel has inquired as to whether these concerns should prevent the service from offering the isi the first concern raised by appeals is that the taxpayer did not include in its valuation the nonamortizable rights to be an original equipment manufacturer in this case there is not a dispute concerning the value of the tangibles acquired once the purchase_price is established that value less the value of the tangibles provides the amount attributable to the intangibles to be utilized in applying the isi the fact that the taxpayer did not separately list oem in its valuation is inconsequential because the value attributable to the intangibles will remain the same and oem will be allocated into the class with goodwill appeals also states that the direct and indirect relationship between the parties involved in the asset purchase agreement indicates that the transaction may not have been at arm’s length appeals implies that the amount_paid by t was greater than fair_market_value so that greater depreciation benefits could be claimed the facts indicate that there was some common ownership of t w and v at the time of the acquisition the service and t must first agree as to the amount of the purchase_price before applying the isi the questions concerning the relationship between these parties may be resolved by a valuation of the business transferred the issue is highly factual and we clearly do not have enough facts to determine if this was an arm’s length transaction once the service and t agree on the purchase_price the isi may be applied to the value attributable to the intangibles the third concern raised by appeals is that there may have been a cancellation of indebtedness on notes that were part of the transaction while cancellation of indebtedness may have other tax implications it should not bear on the service’s decision as to whether the isi should be offered in a certain case the fact that there may have been cancellation of indebtedness as part of the purchase_price has tax implications for the entity which sold the assets and not the taxpayer at issue see sec_61 sec_108 based upon the information provided we conclude that the first and third concerns have no bearing on whether the isi should be applied in this case further the isi may only be applied after the second concern is resolved the settlement initiative was implemented to fairly and effectively resolve claims concerning depreciation of intangibles specifically the isi is aimed at resolving disputes between the government and taxpayers regarding the fair_market_value attributable to intangibles with an attempt to avoid the cost and time of appraisals and experts needed to resolve these disputes at the heart of this dispute is the value of the intangibles the very issue which the settlement initiative is intended to resolve assuming that the service and t can agree upon a purchase_price the isi should be offered in this case case development hazards and other considerations in addition we believe that your case also involves an sec_482 issue however we have insufficient facts with which to make any determinations by deborah a butler branch field service division
